Citation Nr: 0734832	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, and BC, an observer from ODVA who 
also provided testimony




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.

A hearing was held in September 2007 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), and 
who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

At the September 2007 hearing, a motion was filed to advance 
this case on the docket due to the veteran's age.  In October 
2007, the Board granted the motion, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The record contains a competent medical opinion 
etiologically linking the veteran's currently manifested 
bilateral sensorineural hearing loss to acoustic trauma 
sustained during his period of military service.

2.  The record is negative for complaints or a diagnosis of 
tinnitus made during service and contains no post-service 
clinical diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154(b), 1157(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.385 (2007).

2.  Tinnitus was not incurred in military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1110, 5100-5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
April 2005, prior to the initial adjudication of the claim in 
September 2005.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2005 VCAA 
letter about the information and evidence that is necessary 
to substantiate the service connection claims at issue.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claim and providing hearing testimony as well as 
providing additional evidence accompanied by a waiver at the 
hearing.

The VCAA notice letter that was provided to the veteran 
included the "fourth element," inasmuch as the veteran was 
asked to provide information about VA and private treatment 
and to send to VA directly, any evidence pertinent to the 
claims which the veteran had in his possession.  The Board 
finds that the veteran was also otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
In this regard, the RO has informed the veteran in the 
September 2005 rating decision and statement of the case 
(SOC) issued in August 2006 of the reasons for the denial of 
his claims and, in so doing, informed him of the evidence 
that was needed to substantiate the claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Such notice was provided for the veteran in 
correspondence issued by VA in March 2006, which is of 
record.

Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  A VA 
examination was conducted in August 2005.  The veteran 
presented testimony at a travel Board hearing held in 
September 2007, at which time he presented additional 
evidence which was accompanied by a waiver. 

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining a complete record 
on appeal.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claims that 
has not been obtained and associated with the claims folder.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Factual Background

Service medical records (SMRs) include a May 1943 enlistment 
examination which indicates that clinical evaluation of the 
ears was normal and that hearing acuity was 15/15.  That 
report indicated that for 2 years prior to entry into 
service, the veteran had been employed in an airplane factory 
where his duties included framing, drilling and riveting the 
wing sections on airplanes.  The SMRs are negative for any 
documented complaints, treatment or diagnosis relating to 
tinnitus or hearing loss.  The January 1946 discharge 
examination report revealed that an examination of the ears 
was normal and that hearing acuity on spoken and whispered 
voice testing was 15/15 bilaterally.

The evidence reflects that the veteran served with the US 
Navy aboard the USS Louisville as a quartermaster.  

The veteran filed an original service connection claim for 
hearing loss and tinnitus in March 2005, indicating that he 
sustained acoustic trauma in service during World War II.  

In support of the claim, a private audiogram of March 2005 
was received for the record in April 2005, which although not 
interpreted, clearly reflects that the veteran has bilateral 
hearing loss meeting the threshold requirements of 38 C.F.R. 
§ 3.385 (as will be further explained herein).  

A VA audio examination was conducted in August 2005 and the 
report reflects that the claims folder was available and 
reviewed.  The examiner commented that the military medical 
records indicated that the veteran had no adequate hearing 
examination during service and that no complaints of hearing 
loss or tinnitus were found in his military medical records.  
The veteran complained of hearing loss, but denied having 
symptoms of tinnitus.  The veteran (through his wife) 
reported that he was exposed to excessive noise during 
service with some hearing protection worn.  A history of 
civilian noise exposure was also reported, as the veteran had 
a 32 year post-service career of working in a lumbar mill, 
with some hearing protection worn. 

On VA audiological evaluation conducted in August 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
75
85
95
LEFT
20
30
65
85
100

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 52 percent in the left ear.  
Mild sloping to severe sensorineural hearing loss with poor 
word recognition was diagnosed bilaterally.  The examiner 
opined that it was less likely than not that the veteran's 
hearing loss was caused by or the result of his military 
service, noting that there had been no complaints of 
ear/hearing problems until recent years and pointing to the 
veteran's career in a lumbar mill as factors supporting the 
conclusion.  It was also commented that the veteran reported 
having no tinnitus, and accordingly the examiner opined that 
this was not caused by or a result of military service.  

The veteran's spouse, on behalf of the veteran, presented 
testimony at a travel Board hearing held in September 2007.  
She testified that when she married the veteran in 1956, he 
was experiencing hearing problems, and continued to 
thereafter.  She indicated that during his long career 
working in a lumbar mill post service, he mostly worked 
outside stacking lumbar, away from the noise of the mill.  

The veteran's representative urged that the provisions of 
38 U.S.C.A. § 1154 were applicable in this case, by virtue of 
evidence showing that the veteran had received 10 Bronze 
Battle Stars (newspaper article presented at the hearing) and 
8 Asiatic Pacific Stars (DD 214) as well as 2 Philippine 
Liberation Stars (DD 214).  
At the hearing the veteran submitted additional evidence 
accompanied by a signed waiver which is of record.  That 
evidence consisted of: (1) an article about the veteran 
indicating that he served on the USS Louisville for more than 
2 years taking part in the Fleet's drive against the 
Japanese, for which he earned 10 bronze battle stars; (2) a 
photograph of the veteran stacking lumbar outside and 
relatively distant from the lumbar mill; (3) a September 2007 
medical statement of Dr. P. indicating that the veteran had 
currently manifested hearing loss which was most likely 
sustained from being on a cruiser ship in battle against the 
Japanese.  Dr. P. also indicated that upon review of the 
veteran's naval duties and results of his audiogram, his 
hearing loss first arose during naval service in World War 
II; (4) a history of the USS Louisville obtained from the 
Internet, which revealed that the ship participated in World 
War II combat operations between 1943 and 1946 in the 
northern and southern Pacific.  

Legal Analysis

The veteran maintains that service connection is warranted 
for bilateral hearing loss and tinnitus.  He reports that 
during his Naval service aboard the USS Louisville in World 
War II, there was a kamikaze attack on the ship while he was 
on the navigation bridge.  He has stated that he took off his 
headphones to talk to an officer and just then, and 8 gun 
salvo was fired, which the veteran states felt like something 
being rammed through his head.  He reports that he has 
experienced hearing loss since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  Thus, there 
are three material issues involved in establishing direct 
service connection for a disability, and the Board must 
review the evidence pertaining to each and grant service 
connection unless the preponderance of the evidence is 
against the claim as is explained in more detail below.  38 
U.S.C.A. § 5107(b).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In addition, however, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  Every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995). "Section 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions 
of section 1154(b) apply only to the second material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

With regard to the remaining two material issues involved in 
a claim for service connection, i.e., whether there is a 
current disability and whether there is a nexus between the 
claimed in-service disease or injury and the current 
disability, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.   38 U.S.C.A. § 5107(b).

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one with the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

	A.  Service Connection - Bilateral Hearing Loss

Initially, the Board must make a finding as to whether the 
evidence establishes that the veteran participated in combat, 
warranting application of 38 U.S.C.A. § 1154(b).  

In those cases where the evidence shows that the veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in- 
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.

Upon cumulative review of the evidence of record including 
the DD 214 Form, the history of the USS Louisville to which 
the veteran was assigned during World War II, hearing 
testimony, and an article about the veteran pertaining to his 
World War II service, the Board concludes that the evidence 
establishes that the veteran served in combat during World 
War II.  The Board finds the veteran's reported lay history 
of noise from weapons fire and explosions is credible and 
consistent with the circumstances of his active duty.  The 
Board finds that the veteran's own statements that he was 
exposed to acoustic trauma in service constitute 
"satisfactory" or credible evidence that is consistent with 
the circumstances, condition or hardships of his combat 
service.  Collette, 82 F.3d at 392.  His statements regarding 
his exposure to acoustic trauma in service are credible in 
light of all the evidence of record and are not rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  Accordingly, the Board concludes that the veteran 
was exposed to acoustic trauma during service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d).  

The Board must "record in full" the reasons for granting or 
denying a claim where combat status is shown.  38 U.S.C.A. § 
1154(b) (West 2002).

In this case, there is no question that the claimed disorder, 
bilateral hearing loss is currently manifested.  Hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 was 
clearly shown both by results of a private audiogram 
(although not interpreted) dated in March 2005 and upon VA 
audiological evaluation conducted in August 2005. 

The critical issue remaining is whether the veteran's 
currently manifested bilateral hearing loss is related to 
noise exposure sustained during service.  Although the 
veteran was not treated for or diagnosed with bilateral 
hearing loss during service, the Board notes that the 
question is whether this condition is nevertheless at least 
as likely the result of the injury he sustained in service, 
i.e., the acoustic trauma.  38 C.F.R. § 3.303(d).  The record 
contains two divergent medical opinions addressing this 
matter.  

When evaluated by VA in August 2005, a VA examiner concluded 
that it was less likely than not that the veteran's hearing 
loss was caused by or the result of his military service, 
noting that there had been no complaints of ear/hearing 
problems until recent years and identifying the veteran's 
career in a lumbar mill as factors supporting the conclusion.

A private medical opinion more favorable to the claim was 
offered in September 2007 from Dr. P.  Dr. P. indicated that 
the veteran had currently manifested hearing loss which was 
most likely sustained from being on a cruiser ship in battle 
against the Japanese.  Dr. P. also indicated that upon review 
of the veteran's naval duties and results of his audiogram, 
his hearing loss first arose during naval service in World 
War II.  Although this opinion appears contrary to the VA 
opinion offered in 2005, this is not necessarily so, inasmuch 
as even the VA examiner observed that the military medical 
records indicated that the veteran had not had adequate 
hearing examinations during service.

Both opinions were furnished not based solely upon a history 
provided by the veteran and/or his wife; both opinions 
reflect that the veteran's military experience and/or 
records, as well as his current medical evidence was reviewed 
in conjunction with rendering the opinions.  Accordingly, 
both opinions are considered to be probative. 

There are additional factors and evidence in this case which 
work both in favor of and against the claim.  Working against 
the claim is the absence of clinical evidence of hearing loss 
from 1947 until initially diagnosed post-service in 2005.  In 
favor of the claim are the statements and testimony of the 
veteran and his wife to the effect that the veteran has 
experienced hearing loss from his period of service forward.  
The Board observes that the United States Court of Appeals 
for Veterans Claims has determined that, specifically in 
cases of tinnitus, a veteran is capable and competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Board believes that it is logical to conclude that the same 
principle holds true in cases, such as this one, involving 
hearing deficit.  Of unclear significance is the role of the 
veteran's post-service employment in a lumbar mill as 
pertains to post-service noise exposure.  On this point, the 
veteran and his wife have testified to the effect that the 
veteran's post service industrial position in a lumbar mill 
although lengthy, involved little to no acoustic trauma 
inasmuch as he did not work in the mill where it was noisy 
but worked outside at some distance from the mill stacking 
wood, as documented by a photograph of record.

In cases such as this, where the evidence is somewhat 
inconsistent as to a matter critical to the ultimate 
resolution of the claim, the Board in some cases will remand 
the case to obtain a better examination or a more clear or 
complete opinion.  However, given the veteran's advanced age 
in this case and the fact that the evidence preponderates in 
his favor regarding two of the three material issues 
regarding service connection for hearing loss (service 
incurrence of acoustic trauma and clinical evidence 
establishing a diagnosis of the currently claimed disorder), 
the Board has decided, for the reasons stated herein, to 
resolve the benefit of the doubt in favor of the veteran on 
the third issue regarding whether it is at least as likely as 
not that the veteran's current bilateral hearing loss is the 
result of acoustic trauma in service.

In this regard, the Board notes first that it is true that 
the veteran did not file a claim for hearing loss until 
decades after military service.  However, that fact in itself 
does not necessarily mean that the veteran did not have 
hearing loss for some time before a claim was finally filed.  
As previously mentioned, the veteran and his spouse have 
consistently reported that the veteran had long-standing 
hearing problems, essentially dating back to service.  Such 
statements are considered, at least in the limited context of 
this case, to be credible, and applicable VA law cited above 
indicates that the parties are considered to be competent to 
provide lay statements regarding continuity of symptomatolgy.  
Thus, the Board finds that, in this case, the fact that the 
veteran did not file a claim for service connection for 
hearing loss for a long time after service is not evidence 
that satisfactorily proves or disproves the claim.  38 C.F.R. 
§ 3.102.

Essentially, for the reasons described above and based on the 
record that it has regarding hearing loss, the Board 
concludes that there is an approximate balance of positive 
and negative evidence in this case as to whether the current 
bilateral hearing loss in this case is the result of acoustic 
trauma in service as opposed to its being the result of 
acoustic trauma after service.  Accordingly, the Board finds 
that there is a reasonable doubt as to whether the veteran's 
current bilateral hearing loss is causally or etiologically 
related to acoustic trauma during his period of service as 
opposed to its being related to acoustic trauma after service 
or some other factor or factors, and the Board will resolve 
that doubt in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

        

B.  Service Connection - Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  The Board notes that basic entitlement to service 
connection, like payment of VA compensation, is limited to 
cases where there is a current disability which is the result 
of a disease or injury, including an injurious event, 
incurred in active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.159; see also Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  In summary, in 
order to be considered for service connection, a claimant 
must first have a disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

In this case, the evidence clearly reflects that the service 
medical records are entirely negative for any complaints, 
treatment or diagnosis of tinnitus.  Similarly, the record is 
also entirely negative for any post-service clinical evidence 
which documents any complaints, treatment or diagnosis of 
tinnitus.  The veteran himself has not identified any 
evidence which establishes that he has a diagnosis of 
tinnitus and in fact denied having tinnitus or symptoms 
thereof during a VA audio examination conducted in August 
2005.

The veteran has not even specifically contended that he 
currently suffers from tinnitus and the clinical evidence 
reflects that a diagnosis of tinnitus has not been made 
either during service or at any time since the veteran was 
discharged from service in February 1946.  In summary, the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in- service incident 
has resulted in a current disability.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
veteran does not currently have a current diagnosis of 
tinnitus; service connection for that disability is not 
warranted.  For the reasons set forth herein, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for tinnitus.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


